Citation Nr: 1807640	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's October 2015 remand requested a medical opinion on secondary service connection.  Although a May 2016 VA medical opinion was obtained, this medical opinion is inadequate as it did not fully answer the Board's questions.  The examiner considered aggravation of the nonservice-connected neck disability by service-connected disability; however, he did not address whether cervical spine disability is proximately due to service-connected disability as requested in the Board's remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain whether his cervical spine problems are related to service or secondary to service-connected disability.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  The examiner should address the following:

(a)  Whether cervical spine disability, to include degenerative disc disease and degenerative joint disease, is as likely as not (50 percent or greater probability) related to service, to include history of neck injury from a truck accident in 1978.
For the purposes of this opinion, the examiner should consider the Veteran's history as truthful unless otherwise shown by the record-to include neck injury from a 1978 truck accident and a "stiff" neck since that event.  See VA Examination (September 2010).

(b)  Whether cervical spine disability, to include degenerative disc disease and degenerative joint disease, is as likely as not (50 percent or greater probability) either:
(i)  Proximately due to service-connected disability (right knee, left knee, and/or low back); or
(ii)  Aggravated by service-connected disability (right knee, left knee, and/or low back).
Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

